[Cite as State v. Blair, 2021-Ohio-266.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               PAULDING COUNTY


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                  CASE NO. 11-20-01

       v.

TRISTEN A. BLAIR,                                           OPINION

       DEFENDANT-APPELLANT.


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                  CASE NO. 11-20-02

       v.

TRISTEN A. BLAIR,                                           OPINION

       DEFENDANT-APPELLANT.


                Appeals from Paulding County Common Pleas Court
                    Trial Court Nos. CR-17-592 and CR-18-681

                                       Judgments Affirmed

                             Date of Decision: February 1, 2021


APPEARANCES:

        Howard A. Elliott for Appellant

        Joseph R. Burkard for Appellee
Case Nos. 11-20-01 and 11-20-02


PRESTON, J.

       {¶1} Defendant-appellant, Tristen A. Blair (“Blair”), appeals the January 17,

2020 judgments of the Paulding County Court of Common Pleas. For the reasons

that follow, we affirm.

       {¶2} This appeal involves two separate, unrelated criminal cases. The first

of these cases, case number CR-17-592, began on September 15, 2017, when the

Paulding County Grand Jury indicted Blair on two counts: Count One of burglary

in violation of R.C. 2911.12(A)(1), a second-degree felony; and Count Two of theft

in violation of R.C. 2913.02(A)(1), a fourth-degree felony. (Case No. CR-17-592,

Doc. No. 2). On October 17, 2017, Blair appeared for arraignment and pleaded not

guilty to the counts of the September 15, 2017 indictment. (Case No. CR-17-592,

Doc. No. 11).

       {¶3} A change-of-plea hearing in case number CR-17-592 was held on

December 20, 2018. (Case No. CR-17-592, Doc. No. 35). At the change-of-plea

hearing, under a negotiated plea agreement, Blair withdrew his pleas of not guilty

and entered a plea of guilty to Count One of the September 15, 2017 indictment.

(Id.). In exchange, the State agreed to recommend dismissal of Count Two. (Id.).

The trial court accepted Blair’s guilty plea, found him guilty of Count One, and

ordered a presentence investigation. (Id.). In addition, the trial court dismissed

Count Two of the September 15, 2017 indictment. (Id.).


                                        -2-
Case Nos. 11-20-01 and 11-20-02


        {¶4} The second case involved in this appeal arises from the death of Z.B.,

Blair’s child. Following Z.B.’s death, Blair was charged with a single count of

murder in case number CR-17-618.1 A jury trial in case number CR-17-618 was

held on December 18-20, 2018. However, before the case was submitted to the jury,

the parties reached a negotiated plea agreement to resolve the case. Pursuant to the

agreement, on December 20, 2018, the State issued a bill of information charging

Blair with one count of reckless homicide in violation of R.C. 2903.041(A), a third-

degree felony. (Case No. CR-18-681, Doc. No. 1). The bill of information was

entered under a new, separate case number, case number CR-18-681. (Id.). That

same day, Blair pleaded no contest to the charge in the bill of information in case

number CR-18-681. (Case No. CR-18-681, Doc. No. 3). (See Case No. CR-18-

681, Doc. No. 2). The trial court accepted Blair’s no contest plea and found him

guilty of reckless homicide. (Case No. CR-18-681, Doc. No. 3). Further, at the

request of the State, the trial court dismissed case number CR-17-618.

        {¶5} On January 14, 2019, the trial court held a sentencing hearing in case

numbers CR-17-592 and CR-18-681. (Case No. CR-17-592, Doc. No. 36); (Case

No. CR-18-681, Doc. No. 4). The trial court sentenced Blair to 7 years in prison as

to Count One of case number CR-17-592 and 36 months in prison as to the charge


1
  Although Blair filed the transcripts from the December 18-20, 2018 jury trial in case number CR-17-618
as part of the record here, the remainder of the record in case number CR-17-618 (murder) is not available
for our review. Consequently, the record before this court contains little procedural information about the
crime, as originally charged.

                                                   -3-
Case Nos. 11-20-01 and 11-20-02


contained in the bill of information in case number CR-18-681. (Id.); (Id.). Further,

the trial court ordered the sentences in case numbers CR-17-592 and CR-18-681 to

be served consecutively for an aggregate term of ten years in prison. (Id.); (Id.). On

January 16, 2019, the trial court filed its judgment entries of sentence. (Id.); (Id.).

         {¶6} On February 1, 2019, Blair filed his notices of appeal in case numbers

CR-17-592 and CR-18-681. (Case No. CR-17-592, Doc. No. 40); (Case No. CR-

18-681, Doc. No. 6). The cases were consolidated for the purpose of appeal. In his

initial appeal, Blair raised four assignments of error.2 In State v. Blair, 3d Dist.

Paulding Nos. 11-19-01 and 11-19-02, 2019-Ohio-4308, we reversed Blair’s

convictions due to deficiencies in the plea colloquy which rendered Blair’s pleas

invalid. Id. at ¶ 7-8.3

         {¶7} Accordingly, on December 3, 2019, the trial court held a second

change-of-plea hearing in case numbers CR-17-592 and CR-18-681. (Case No. CR-

17-592, Doc. No. 52); (Case No. 18-CR-681, Doc. No. 15). With respect to case

number CR-17-592, under a negotiated plea agreement, Blair withdrew his plea of

not guilty as to Count One of the September 15, 2017 indictment and pleaded guilty.

(Case No. CR-17-592, Doc. No. 52).                        In exchange, the trial court agreed to


2
  We note that the four assignments of error that Blair raised in his first appeal are nearly identical, including
typographical errors, to the assignments of error that he raises in his present appeal. See State v. Blair, 3d
Dist. Paulding Nos. 11-19-01 and 11-19-02, 2019-Ohio-4308, ¶ 4.
3
  Because we reversed Blair’s convictions in his initial appeal on the basis of deficiencies in the plea colloquy,
Blair’s three remaining assignments of error were rendered moot and, therefore, were not addressed in the
initial appeal. Blair at ¶ 7-8.


                                                      -4-
Case Nos. 11-20-01 and 11-20-02


recommend dismissal of Count Two of the September 15, 2017 indictment. (Id.).

The trial court accepted Blair’s guilty plea and found him guilty of Count One. (Id.).

Additionally, the trial court dismissed Count Two of the September 15, 2017

indictment. (Id.). With respect to case number CR-18-681, Blair entered a no

contest plea to the charge contained in the bill of information. (Case No. CR-18-

681, Doc. No. 15). The trial court accepted Blair’s no contest plea and found him

guilty as charged in the bill of information. (Id.).

       {¶8} On January 13, 2020, the trial court held a sentencing hearing in case

numbers CR-17-592 and CR-18-681. (Case No. CR-17-592, Doc. No. 53); (Case

No. CR-18-681, Doc. No. 16). The trial court sentenced Blair to 6 years in prison

as to Count One of case number CR-17-592 and 36 months in prison with respect

to the charge contained in the bill of information in case number CR-18-681. (Id.);

(Id.). Further, the trial court ordered the sentences in case numbers CR-17-592 and

CR-18-681 to be served consecutively for an aggregate term of nine years in prison.

(Id.); (Id.). On January 17, 2020, the trial court filed its judgment entries of

sentence. (Id.); (Id.).

       {¶9} On February 13, 2020, Blair filed his notices of appeal. He raises four

assignments of error for our review.

                             Assignment of Error No. I

       The trial court in accepting the Defendant-Appellant’s plea of
       guilty to the charge of burglary and the Defendant-Appellant’s

                                          -5-
Case Nos. 11-20-01 and 11-20-02


         plea of no contest to the charge of reckless homicide, failed to
         properly obtain a knowing and intelligent plea of guilty and no
         contest respectfully [sic] and failed to adequately and properly
         effect both the guilty and no contest pleas thus invalid requiring
         that the pleas be vacated and the case be remanded to the trial
         court for further proceedings.

         {¶10} In his first assignment of error, Blair argues that the trial court erred

by failing to comply with Crim.R. 11 before accepting his pleas of guilty to burglary

and no contest to reckless homicide. Specifically, Blair argues that the trial court

failed to advise him in his plea colloquy of the effects of his guilty and no contest

pleas.

         {¶11} Under Crim.R. 11(C), all guilty and no contest pleas must be made

knowingly, voluntarily, and intelligently. State v. Miller, 3d Dist. Mercer No. 10-

18-07, 2018-Ohio-3713, ¶ 10, citing State v. Billenstein, 3d Dist. Mercer No. 10-13-

10, 2014-Ohio-255, ¶ 48. “Crim.R. 11(C) requires the trial judge, before accepting

a guilty or no contest plea in a felony case, to inform the defendant of several rights

enumerated under the rule, making sure the defendant understands the nature of

those rights.” Billenstein at ¶ 48, citing State v. Stewart, 51 Ohio St.2d 86, 88

(1977). “A trial court’s failure to ensure that a plea has been entered knowingly,

voluntarily, and intelligently renders the plea unconstitutional.” Miller at ¶ 10,

citing Billenstein at ¶ 48, citing State v. Engle, 74 Ohio St.3d 525, 527 (1996).

Crim.R. 11(C) provides:



                                           -6-
Case Nos. 11-20-01 and 11-20-02


      (2) In felony cases the court may refuse to accept a plea of guilty or

      a plea of no contest, and shall not accept a plea of guilty or no contest

      without first addressing the defendant personally and doing all of the

      following:

      (a) Determining that the defendant is making the plea voluntarily,

      with understanding of the nature of the charges and of the maximum

      penalty involved, and if applicable, that the defendant is not eligible

      for probation or for the imposition of community control sanctions at

      the sentencing hearing.

      (b) Informing the defendant of and determining that the defendant

      understands the effect of the plea of guilty or no contest, and that the

      court, upon acceptance of the plea, may proceed with judgment and

      sentence.

      (c) Informing the defendant and determining that the defendant

      understands that by the plea the defendant is waiving the rights to jury

      trial, to confront witnesses against him or her, to have compulsory

      process for obtaining witnesses in the defendant’s favor, and to

      require the state to prove the defendant’s guilt beyond a reasonable

      doubt at a trial at which the defendant cannot be compelled to testify

      against himself or herself.


                                        -7-
Case Nos. 11-20-01 and 11-20-02


Crim.R. 11(C)(2)(a)-(c).

       {¶12} Crim.R. 11 “‘ensures an adequate record on review by requiring the

trial court to personally inform the defendant of his rights and the consequences of

his plea and determine if the plea is understandingly and voluntarily made.’” State

v. Dangler, ___ Ohio St.3d ___, 2020-Ohio-2765, ¶ 11, quoting State v. Stone, 43

Ohio St.2d 163, 168 (1975). The Supreme Court of Ohio has recently reaffirmed

that “our focus in reviewing pleas has not been on whether the trial judge has

‘[incanted] the precise verbiage’ of the rule, State v. Stewart, 51 Ohio St.2d 86, 92,

364 N.E.2d 1163 (1977), but on whether the dialogue between the court and the

defendant demonstrates that the defendant understood the consequences of his

plea[.]” Dangler at ¶ 12, citing State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200,

¶ 15-16.

       {¶13} “When a criminal defendant seeks to have his conviction reversed on

appeal, the traditional rule is that he must establish that an error occurred in the trial-

court proceedings and that he was prejudiced by that error.” Dangler at ¶ 13, citing

State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, ¶ 14-15; Crim.R. 52. Generally,

to demonstrate prejudice, a defendant would have to establish that “his plea would

not have otherwise been made.” Dangler at ¶ 24.

       {¶14} There are limited exceptions to the prejudice requirement in the

criminal-plea context. “When a trial court fails to explain the constitutional rights


                                           -8-
Case Nos. 11-20-01 and 11-20-02


that a defendant waives by pleading guilty or no contest, we presume that the plea

was entered involuntarily and unknowingly, and no showing of prejudice is

required.” Id. at ¶ 14, citing State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748,

¶ 31 and Veney at syllabus. The “constitutional” rights are set forth in Crim.R.

11(C)(2)(c) above. See Dangler at ¶ 14. When a trial court fails to fully cover

“nonconstitutional” rights in Crim.R. 11, “a defendant must affirmatively show

prejudice to invalidate a plea.” Dangler at ¶ 14, citing Clark at ¶ 17.

       {¶15} The Supreme Court of Ohio recognized one other exception to the

prejudice requirement: “a trial court’s complete failure to comply with a portion of

Crim.R. 11(C) eliminates the defendant’s burden to show prejudice.” (Emphasis

sic.) Dangler at ¶ 15, citing State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, ¶

22. However, “[a]side from these two exceptions, the traditional rule continues to

apply: a defendant is not entitled to have his plea vacated unless he demonstrates

he was prejudiced by a failure of the trial court to comply with the provisions of

Crim.R. 11(C).” Id. at ¶ 16, citing State v. Nero, 56 Ohio St.3d 106, 108 (1990).

“The test for prejudice is ‘whether the plea would have otherwise been made.’” Id.

at ¶ 16, quoting Nero at 108.

       {¶16} “Crim.R. 11(C)(2)(b) requires the trial court to inform the defendant

of the effect of his guilty or no-contest plea and to determine whether he understands

that effect.” State v. Jones, 2d Dist. Montgomery No. 25688, 2014-Ohio-5574, ¶ 7,


                                         -9-
Case Nos. 11-20-01 and 11-20-02


citing State v. Jones, 116 Ohio St.3d 211, 2007-Ohio-6093, ¶ 12 and State v. Griggs,

103 Ohio St.3d 85, 2004-Ohio-4415, ¶ 10-12.            “To satisfy the effect-of-plea

requirement under Crim.R. 11(C)(2)(b), a trial court must inform the defendant,

either orally or in writing, of the appropriate language in Crim.R. 11(B).” Id. at ¶

8, citing Jones at ¶ 25, 51. Furthermore, the trial court must also inform the

defendant that upon acceptance of his pleas, it “may proceed with judgment and

sentence.” Crim.R. 11(C)(2)(b).

       {¶17} At the December 3, 2019 change of plea hearing, the trial court stated,

“[B]efore I can accept these pleas, I do need to make sure that you are aware of * *

* the potential consequences of what you are doing here.” (Dec. 3, 2019 Tr. at 9).

Additionally, on three separate occasions, the trial court informed Blair that by

entering a “no contest” plea, he was “admitting to the facts as charged” in the bill

of information. (Id. at 9-11, 14). Moreover, the trial court inquired whether Blair

understood that if the trial court accepted his pleas of guilty and no contest and finds

him guilty, “it may proceed immediately with judgment and sentencing * * *.” (Id.

at 11). In response, Blair responded, “Yes.” (Id.). Accordingly, the trial court did

not completely fail to comply with the notification required by Crim.R. 11(C)(2)(b).

Thus, Blair is not relieved of his burden to establish prejudice.

       {¶18} With respect to whether he was prejudiced, Blair has failed to

establish, or even argue, that he would not have entered his pleas of no contest and


                                         -10-
Case Nos. 11-20-01 and 11-20-02


guilty if not for the trial court’s alleged errors. State v. Montgomery, 3d Dist.

Putnam No. 12-13-11, 2014-Ohio-1789, ¶ 13, citing Nero, 56 Ohio St.3d at 108.

Thus, because the trial court did not completely fail to comply with Crim.R.

11(C)(2)(b) and Blair failed to show prejudice, we find that Blair has failed to

establish that his plea was not made knowingly, voluntarily, and intelligently. See

Dangler, 2020-Ohio-2765, at ¶ 24.

      {¶19} Accordingly, Blair’s first assignment of error is overruled.

                           Assignment of Error No. II

      The trial court abused its discretion and committed reversible
      error by over objection description [sic] of the law enforcement
      officer’s recollection an interview with the Defendant in lieu of
      recording the same, all in violation of Evidence Rule 1002, the so
      called best evidence rule.

      {¶20} In his second assignment of error, Blair argues that the trial court

committed reversible error by overruling his objections to testimony by Deputy

Brion Hanenkratt (“Deputy Hanenkratt”) regarding Deputy Hanenkratt’s

recollection of two interviews he conducted with Blair. Blair contends that Deputy

Hanenkratt’s testimony violated the best evidence rule.

      {¶21} Generally, the admission or exclusion of evidence lies within the trial

court’s discretion, and a reviewing court should not reverse absent an abuse of

discretion and material prejudice. State v. Conway, 109 Ohio St. 3d 412, 2006-

Ohio-2815, ¶ 62, citing State v. Issa, 93 Ohio St.3d 49, 64 (2001). An abuse of


                                       -11-
Case Nos. 11-20-01 and 11-20-02


discretion implies that the court’s attitude was unreasonable, arbitrary, or

unconscionable. State v. Adams, 62 Ohio St.2d 151, 157 (1980). “When applying

the abuse of discretion standard, a reviewing court is not free to merely substitute

its judgment for that of the trial court.” In re Jane Doe 1, 57 Ohio St.3d 135, 137-

138 (1991). However, here, we need not engage in ordinary abuse of discretion

review with respect to the admission or exclusion of evidence because Blair entered

a no contest plea.

       {¶22} “In general any errors by a trial court concerning the admission or

exclusion of evidence are necessarily harmless when a criminal defendant

subsequently pleads guilty or no contest, since the defendant’s conviction, being

derived from the plea, has not been affected by the trial court’s error.” State v. Gard,

2d Dist. Montgomery No. 25727, 2014-Ohio-531, ¶ 9. “The effect of the ‘no

contest’ plea is to admit the truth of all the factual allegations in the [bill of

information] and to relieve the prosecutor of the burden of proving the defendant

guilty beyond a reasonable doubt.” State v. Baumgartner, 8th Dist. Cuyahoga Nos.

89190, 91207, and 91208, 2009-Ohio-624, ¶ 16.

       {¶23} Here, Blair fails to acknowledge the effect his no contest plea had on

his objections to the State’s evidence during trial, and he does not argue that the

alleged violations of the best evidence rule had any effect on his plea. Rather, Blair

argues the trial court’s ruling on his objections to the evidence at issue “was an


                                         -12-
Case Nos. 11-20-01 and 11-20-02


abuse of discretion and certainly effects the information presented to the jury,”

despite the fact that, because he entered a plea of no contest to reckless homicide,

his murder charge was not submitted to the jury. (Appellant’s Brief at 14). Thus,

because Blair entered a no contest plea to the charge of reckless homicide, any error

relating to his objections to the State’s evidence during his trial for murder did not

materially affect his conviction for reckless homicide. See State v. Colburn, 5th

Dist. Fairfield No. 04 CA 44, 2005-Ohio-1111, ¶ 22.

       {¶24} Accordingly, Blair’s second assignment of error is overruled.

                           Assignment of Error No. III

       The conviction herein of reckless of [sic] homicide by way of the
       no contest plea of the Defendant must be reversed in that
       insufficient evidence in support of the necessary element of the
       offense of recklessness be imposed [sic] to negligence or an
       accident.

       {¶25} In his third assignment of error, Blair argues that the trial court erred

by finding him guilty of reckless homicide following his no contest plea.

Specifically, Blair argues that insufficient evidence exists to support the element of

“recklessness.” We disagree.

       {¶26} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio


                                        -13-
Case Nos. 11-20-01 and 11-20-02


St.3d 259 (1991), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997). Accordingly,

“[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Id. “In deciding if the

evidence was sufficient, we neither resolve evidentiary conflicts nor assess the

credibility of witnesses, as both are functions reserved for the trier of fact.” State v.

Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33,

citing State v. Williams, 197 Ohio App.3d 505, 2011-Ohio-6267, ¶ 25 (1st Dist.).

See also State v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19

(“Sufficiency of the evidence is a test of adequacy rather than credibility or weight

of the evidence.”), citing State v. Thompkins, 78 Ohio St.3d 380, 386 (1997).

       {¶27} Blair was convicted of reckless homicide in violation of R.C.

2903.041(A), which provides that “[n]o person shall recklessly cause the death of

another * * *.” “A person acts recklessly when, with heedless indifference to the

consequences, the person disregards the substantial and unjustifiable risk that the

person’s conduct is likely to cause a certain result or is likely to be of a certain

nature.” R.C. 2901.22(C). “A person is reckless with respect to circumstances

when, with heedless indifference to the consequences, the person disregards a

substantial and unjustifiable risk that such circumstances are likely to exist.” Id.


                                          -14-
Case Nos. 11-20-01 and 11-20-02


Blair only disputes the sufficiency of the evidence presented at the trial relating to

his mental state at the time of Z.B.’s death, specifically, whether he acted recklessly.

       {¶28} However, Blair’s argument is made irrelevant by his no contest plea.

Crim.R. 11(B) provides that a “plea of no contest is not an admission of defendant’s

guilt, but is an admission of the truth of the facts alleged in the indictment.”

Crim.R.11(B).     “‘Where the indictment, information or complaint contains

sufficient allegations to state a felony offense and the defendant pleads no contest,

the court must find the defendant guilty of the charged offense.’” (Emphasis sic.)

State v. Hernandez, 3d Dist. Defiance Nos. 4-16-27 and 4-16-28, 2017-Ohio-2797,

¶ 15, quoting State v. Bird, 81 Ohio St.3d 582 (1998), syllabus. “Consequently, ‘by

pleading no contest to the [bill of information] [an] appellant is foreclosed from

challenging the factual merits of the underlying charge.” (Emphasis sic.) Id.,

quoting Bird at syllabus. “The language of a [bill of information] is sufficient to

charge an offense if its language mirrors the statute with which the defendant is

charged.” State v. Francis, 3d Dist. Mercer No. 10-08-02, 2008-Ohio-2605, ¶ 11,

citing Bird at 585 and In re Manns, 3d Dist. Hardin No. 6-07-11, 2007-Ohio-6019,

¶ 5.

       {¶29} Here, the bill of information stated the following:

       “[O]n or about the 20th day of October, 2017, in Paulding County,

       Ohio, TRISTEN A. BLAIR did, recklessly cause the death of


                                         -15-
Case Nos. 11-20-01 and 11-20-02


       another, to wit: [Z.B.], in violation of Section 2903.041(A) of the

       Ohio Revised Code, and against the peace and dignity of the State of

       Ohio, (Reckless homicide) a felony of the third degree.

(Emphasis sic.) (Case No. CR-18-681, Doc. No. 1). Therefore, the language of the

bill of information mirrors the language of the reckless homicide statute, and it was,

accordingly, sufficient to charge the offense. See R.C. 2903.041(A) and Bird at 585.

Thus, by pleading no contest to the bill of information, Blair is foreclosed from

challenging the factual merits of the reckless homicide charge. See Francis at ¶ 11.

       {¶30} Further, we note that, at the change of plea hearing, the parties

referenced Blair’s inability to challenge the sufficiency of the evidence in the

following exchange:

       [Trial Court]:           * * * Just to remind everyone, there were two

                                (2) pleas in the case.      In the Reckless

                                Homicide case that was brought in the midst

                                of [the December 18-20, 2018 trial] by the

                                bill of information, that was a plea of “No

                                Contest.” In the Burglary charge in the CR-

                                17-592 case, that was a “Guilty” plea. Are

                                those the pleas that Mr. Blair would intend to

                                make at this time?


                                        -16-
Case Nos. 11-20-01 and 11-20-02


      [Blair’s Trial Counsel]: Yes, Your Honor.

      [Trial Court]:         Thank you. * * * [A]ny input at this point

                             from the State?

      [The State]:           Your Honor, that is my understanding with

                             one (1) additional item: the “No Contest”

                             plea.   It’s my understanding that there is

                             going to be a stipulation as to the need that no

                             additional testimony is needed as far as a

                             factual basis.

      [Trial Court]:         Yes, let’s go ahead and address that as well.

                             The Reckless Homicide charge was brought

                             by a bill of information, and that was in the

                             midst of the jury trial.         That bill of

                             information indicates * * * [:] I, Joseph R.

                             Burkhard, the Prosecuting Attorney of the

                             County, say by way of information that, on or

                             about the 20th day of October, 2017, in

                             Paulding County, Ohio, Tristen A. Blair did,

                             recklessly cause the death of another, to wit:

                             [Z.B.], in violation of Section 2903.041(A) of


                                     -17-
Case Nos. 11-20-01 and 11-20-02


                                  the Ohio Revised Code, and against the peace

                                  and dignity of the State of Ohio, (Reckless

                                  Homicide) a felony of the third degree.” So

                                  that is what he is admitting to as with the “No

                                  Contest” plea. He has to admit those facts.

       [Blair’s Trial Counsel]: Yes, Your Honor. At this time, understanding

                                  the bill of information, we are inclined to do

                                  that.

       [Trial Court]:             Thank you. Mr. Blair, do you understand

                                  what your attorney is saying on your behalf?

       [Blair]:                   Yes.

(Dec. 3, 2019 Tr. at 8-9). Thus, the transcript of the December 3, 2019 change-of-

plea hearing indicates that not only was Blair aware of the facts he was admitting

by entering a plea of no contest, it also indicates that the parties intended to stipulate

to the fact that the State did not need to present additional evidence related to any

of the elements of the offense.

       {¶31} Accordingly, Blair’s third assignment of error is overruled.

                            Assignment of Error No. IV

       The trial counsel for the Defendant, rendered in effect [sic]
       assistance of counsel advised [sic] the Defendant to proceed with
       a no contest plea to the reckless homicide charge may preclude
       defective [sic] in lieu of the evidence concerning the mental

                                          -18-
Case Nos. 11-20-01 and 11-20-02


       capability [the] state [sic] presented insupportably [sic] in
       defense.

       {¶32} In his fourth assignment of error, Blair argues that he was denied the

right to effective assistance of counsel as provided for by the United States

Constitution and by the Ohio Constitution. Specifically, Blair argues that his trial

counsel failed to inform him that, by entering a no contest plea to the bill of

information charging him with reckless homicide, he was waiving his ability to

challenge the sufficiency of the evidence relating to the offense. For the reasons

that follow, we disagree.

       {¶33} “In criminal proceedings, a defendant has the right to effective

assistance of counsel under both the United States and Ohio Constitutions.” State

v. Evick, 12th Dist. Clinton No. CA2019-05-010, 2020-Ohio-3072, ¶ 45.             A

defendant asserting a claim of ineffective assistance of counsel must establish: (1)

the counsel’s performance was deficient or unreasonable under the circumstances;

and (2) the deficient performance prejudiced the defendant. State v. Kole, 92 Ohio

St.3d 303, 306 (2001), citing Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct.

2052 (1984). In order to show counsel’s conduct was deficient or unreasonable, the

defendant must overcome the presumption that counsel provided competent

representation and must show that counsel’s actions were not trial strategies

prompted by reasonable professional judgment. Strickland at 689. Counsel is

entitled to a strong presumption that all decisions fall within the wide range of

                                       -19-
Case Nos. 11-20-01 and 11-20-02


reasonable professional assistance. State v. Sallie, 81 Ohio St.3d 673, 675 (1998).

Tactical or strategic trial decisions, even if unsuccessful, do not generally constitute

ineffective assistance. State v. Frazier, 61 Ohio St.3d 247, 255 (1991). Rather, the

errors complained of must amount to a substantial violation of counsel’s essential

duties to his client. See State v. Bradley, 42 Ohio St.3d 136, 141-142 (1989), citing

State v. Lytle, 48 Ohio St.2d 391, 396-397 (1976), vacated in part on other grounds,

Ohio v. Lytle, 438 U.S. 910, 98 S.Ct. 3135 (1978).

       {¶34} Prejudice results when “‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.’” Bradley at 142, quoting Strickland at 694. “‘Where a conviction is

based on * * * [a] no contest plea[], the prejudice element requires the defendant to

show that there is reasonable probability that, but for counsel’s errors, he would not

have entered [the] plea.’” State v. Miller, 6th Dist. Lucas No. L-16-1029, 2017-

Ohio-670, ¶ 7, quoting State v. Luciano, 6th Dist. Wood No. WD-14-023, 2015-

Ohio-1264, ¶ 24, quoting State v. Trevino, 6th Dist. Lucas No. L-08-1394, 2009-

Ohio-6983, ¶ 16. See State v. Lett, 7th Dist. Mahoning No. 08-MA-84, 2010-Ohio-

4188, ¶ 32; State v. Francis, 11th Dist. Trumbull No. 2009-T-0015, 2010-Ohio-

2686, ¶ 91 (“[I]n the context of a no contest plea, in asserting a claim of ineffective

assistance of counsel, the defendant must demonstrate that, but for his attorney’s

error, he would not have entered his no contest plea and instead would have insisted


                                         -20-
Case Nos. 11-20-01 and 11-20-02


on going to trial.”), citing State v. Barnett, 11th Dist. Portage No. 2006-P-0117,

2007-Ohio-4954, ¶ 52. “‘A reasonable probability is a probability sufficient to

undermine confidence in the outcome.’” Bradley at 142, quoting Strickland at 694.

If the petitioner cannot prove one of the elements, it is “unnecessary for a court to

consider the other prong of the test.” State v. Walker, 3d Dist. Seneca No. 13-15-

42, 2016-Ohio-3499, ¶ 20.

       {¶35} First, we note that facts were not put in the record to support Blair’s

claim that he was unaware of the implications of his no contest plea. “‘It is

impossible to determine whether the attorney was ineffective in his representation

of appellant where the allegations of ineffectiveness are based on facts not appearing

in the record.’” Hernandez, 2017-Ohio-2797, at ¶ 16, quoting State v. Cooperrider,

4 Ohio St.3d 226, 228 (1983).       We have previously held that an ineffective

assistance of counsel claim in similar circumstances of a no contest plea is “more

properly reserved for post-conviction petitions and as such cannot sustain an

ineffective assistance of counsel argument on direct appeal.” Id., citing State v.

Rothonbuhler, 3d Dist. Defiance No. 4-03-05, 2004-Ohio-2059, ¶ 11-13.

Additionally, as indicated in our discussion of Blair’s third assignment of error, the

record indicates that the parties stipulated that the prosecutor was not required to

present additional evidence relating to any of the elements of reckless homicide and

that Blair was aware of the stipulation. (Dec. 3, 2019 Tr. at 8-9).


                                        -21-
Case Nos. 11-20-01 and 11-20-02


       {¶36} Furthermore, notwithstanding Blair’s assertions that his counsel was

ineffective, Blair has not established that he was prejudiced. Here, Blair argues that

his trial counsel erred by advising him to enter a no contest plea without sufficiently

advising him that entering a plea of no contest may preclude him from challenging

the sufficiency of the evidence relating to his mental culpability.

       {¶37} However, in his initial appeal, Blair’s fourth assignment of error was

as follows:

       The trial counsel for [Blair] rendered [ineffective assistance] of

       counsel in advising [Blair] to proceed with a no contest plea to the

       reckless homicide charge which may preclude effective challenge of

       the evidence concerning the mental capability the [State] presented to

       establish the charge.

State v. Blair, 2019-Ohio-4308, at ¶ 4. This assignment of error was rendered moot

in Blair’s initial appeal because this court remanded the cause to the trial court on

the grounds that his initial plea colloquy was deficient. Id. at ¶ 7-8. However, on

remand, Blair again entered a no contest plea to reckless homicide as charged in the

bill of information. Thus, even if we assume (without deciding) that on December

20, 2018, when Blair entered his initial no contest plea to reckless homicide, he was

unaware of the potential implications his plea could have on his ability to challenge

the sufficiency of the evidence concerning his mental culpability, the fact that he


                                         -22-
Case Nos. 11-20-01 and 11-20-02


raised the issue in his initial appeal demonstrates that he was aware of the potential

implications of his no contest plea when, on remand, he again entered a no contest

plea to the bill of information. Accordingly, because he entered a second no contest

plea after previously raising the same issue on appeal, Blair cannot demonstrate (1)

that he was unaware of the implications his no contest plea could have on his ability

to challenge the sufficiency of the evidence concerning his mental culpability and

(2) that, absent his trial counsel’s alleged error, he would not have entered a no

contest plea to reckless homicide. See State v. James, 3d Dist. Hancock No. 5-19-

30, 2020-Ohio-720, ¶ 15.

       {¶38} Because Blair failed to satisfy his burden of demonstrating that he was

prejudiced by his trial counsel’s alleged errors, we need not consider whether Blair’s

trial counsel’s performance was defective or unreasonable. See Bradley, 42 Ohio

St.3d at 143 (“‘[T]here is no reason for a court deciding an ineffective assistance

claim to * * * address both components of the inquiry if the defendant makes an

insufficient showing on one.’”), quoting Strickland, 466 U.S. at 697.

       {¶39} Accordingly, Blair’s fourth assignment of error is overruled.

       {¶40} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgments of the trial court.

                                                                Judgments Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.


                                        -23-